Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended February 28, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ Unrealized Gain (Loss) on Market Value of Futures Interest Income ETF Transaction Fees Total Income (Loss) $ Expenses Investment Advisory Fee $ Tax Reporting Fees Brokerage Commissions NYMEX License Fee Legal Fees Audit Fees Prepaid Insurance Fees Non-interested Directors' Fees and Expenses SEC & FINRA Registration Fees Total Expenses $ Net Gain (Loss) $ Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 2/1/10 $ Additions (-700,000 Units)* Withdrawals (8,700,000 Units)** Net Gain (Loss) Net Asset Value End of Period $ Net Asset Value Per Unit (47,800,000 Units) $ *Includes prior period cancelled subscriptions of 1,600,000 shares at a total of $52,851,992 and current period subscriptions of 900,000 shares at a total of $33,821,757. ** Includes prior period cancelled redemptions of 1,600,000 shares at a total of $52,851,992 and current period redemptions of 10,300,000 shares at a total of $395,485,345. To the Limited Partners of United States Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended February 28, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
